 

pis 1
3 ala

., AOW45D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations ;

z oe ey
r Tewde Y, a

m7
4
ne

a

=

it

UNITED STATES DISTRICT COURT Dec 3 € 2013
. SOUTHERN DISTRICT OF CALIFORNIA

 

a. IL we Ppa ppm ate
CLERK, US DVS TAT Y ute

   

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE: OF CALF en
(For Revocation of Probation sr Supervised- Release}
Vv (For Offenses Committed On or After November 1, 1987)
ABEL GUILLERMO GODOY (1)

Case Number: 3:15-CR-01280-JLS

Robert A. Garcia
Defendant’s Attorney

 

 

REGISTRATION NO. 36320-048
Cc] -
THE DEFENDANT: .
admitted guilt to violation of allegation(s) No. 1
Cl was found guilty in violation of allegation(s} No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 ‘Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment,
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT 18 ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 13, 2019

ate of Imposition of Sentence

  

ITED STATES DISTRICT JUDGE

 

 

 

 
_ AG 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ABEL GUILLERMO GODOY (1) , Judgment - Page 2 of 2
CASENUMBER: ~~ 3:15-CR-01280-JLS .

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
- 21 months (11 months concurrent and 10 months consecutive to 19cr1170-JLS)

L] Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
. 1. Incarceration at FC] Lompoc to accommodate family visits —

x

The defendant is remanded to the custody of the United States Marshal.

‘The defendant shall surrender to the United States Marshal for this district:
Ol sat AM. on: .

 

 

 

LI as notified by the United States Marshal.
o The defendant shail surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C on or before
LO _ as notified by the United States Marshal. |
O asnotified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at _ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:15-CR-01280-JLS
